 



Exhibit 10.15

PARTICIPATION AGREEMENT

CORN PRODUCTS INTERNATIONAL INC.

EXECUTIVE LIFE INSURANCE PLAN

«Name»

«Name» (herein the “Participant”), and Corn Products International Inc., a
Delaware corporation (“Corn Products”), enter into this Participation Agreement
(the “Agreement”) effective as of January 1, 2001.

        Corn Products makes available to eligible employees certain benefits
pursuant to the Corn Products International Inc. Executive Life Insurance Plan
(the “Plan”) and in order to benefit from such Plan, an eligible employee is
required to execute a Participation Agreement in this form. The Participant
desires to participate in the Plan.

        Therefore, the Participant and Corn Products agree as follows:



  1.   Corn Products hereby recognizes the Participant as a participant in the
Plan subject to all of the terms and conditions of the Plan and all related
documents including this Agreement.     2.   The Participant hereby acknowledges
that the Participant’s coverage under the basic life insurance provided through
the Participant’s employer, if any, is terminated as of December 31, 1999.    
3.   Pursuant to the terms of the Plan, the Participant agrees to file an
application for a life insurance policy (the “Policy”) on his or her life,
through the procedure established by Corn Products.     4.   Upon the death of
the Participant, the Participant’s designated beneficiary shall receive the
amount provided in Exhibit A attached to this Agreement, and Corn Products shall
be repaid for its premium payments (not including the portion of the premiums
paid by the employee through withholding or otherwise).     5.   The terms of
the Plan are hereby incorporated in this Participation Agreement by this
reference, and by the execution of this Agreement, the Participant agrees to,
acknowledges, and accepts, all of the terms and conditions of the Plan,
specifically including but not limited to: (i) the withholding from the
Participant’s wages of amounts equal to the Participant’s share of the premium
payments under the Policy (a schedule showing the Participant’s share of the
premiums to the year the Participant attains age 65, or if longer the 15th year
from the Policy date, is set out in Exhibit A attached to this Agreement);
(ii) Corn Products’ right to retain possession of the Policy as agent for the
Participant (subject to the Participant’s right to inspect the Policy as
provided in the Plan); (iii) the requirement that the Participant execute a
collateral assignment of the Policy in a form acceptable to Corn Products; and
(iv) Corn Products’ rights to amend or terminate this Agreement or the Plan at
any time, subject to the Participant’s rights, if any, established at such time
under this Agreement.     6.   The Participant may terminate this Agreement at
any time on thirty (30) days written notice to the Corn Products Pension and
Welfare Committee at the address provided in the Summary Plan Description for
the Plan.

        The Participant and Corn Products have executed this Participation
Agreement effective as of the 1st day of January, 2000.

CORN PRODUCTS INTERNATIONAL INC.

         
By:
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Print Name:
 

--------------------------------------------------------------------------------

  Signature of Participant
Print Title:
 

--------------------------------------------------------------------------------

   

 



--------------------------------------------------------------------------------



 



COLLATERAL ASSIGNMENT

CORN PRODUCTS INTERNATIONAL INC.

EXECUTIVE LIFE INSURANCE PLAN

«Name»

«Name» (herein the “Participant”), and Corn Products International Inc., a
Delaware corporation (“Corn Products”), have entered into a Participation
Agreement (the “Agreement”), and pursuant to the Corn Products International
Inc. Executive Life Insurance Plan (the “Plan”), and in accordance with the
Agreement, the Participant will file Application Number                     for
a life insurance policy (the “Policy”) on his or her life with Northwestern
Mutual Life Insurance Company (the “Insurer”). Under the terms of the Agreement
and for value received, the Participant has agreed to execute this Collateral
Assignment to secure payment of the amounts to which Corn Products is entitled
under the Agreement and the Plan (such amounts are herein called the
“Liabilities”).

The Participant agrees that this Collateral Assignment shall be enforceable and
shall take effect simultaneously with the beginning of coverage under the Policy
even though this Collateral Assignment is executed before the Policy is issued.

        The Participant acknowledges that the Policy will be issued under New
Jersey law and delivered in the State of Illinois to Corn Products as agent for
the Participant.

        1. The Rights the Participant Transfers to Corn Products. Except for the
Policy Rights the Participant retains under Section 2 below, the Participant
hereby assigns and transfers to Corn Products all rights in the Policy (“Policy
Rights”), and until the Liabilities are satisfied Corn Products may exercise any
of such Policy Rights, subject only to the limitations set forth below. The
Policy Rights the Participant hereby assigns include, but are not limited to,
the following:



  (a)   the right to receive the death benefit payable under the Policy (the
“Death Benefit”), and to retain at least a portion of that Death Benefit as
provided in the Plan and the Agreement, all subject to Section 2 below;    
(b)   the right to surrender the Policy and receive any net surrender proceeds;
    (c)   the right to exercise the Policy’s loan options, if any, and to
receive the loan proceeds;     (d)   the right to pledge or assign the Policy as
security for a loan from a third party;     (e)   the right to exchange the
Policy for another cash value whole life policy, whether issued by the Insurer
or another life insurance company;     (f)   the right to receive all
distributions or shares of surplus, dividends, deposits or additions to the
Policy;     (g)   the right to exercise the Policy’s nonforfeiture rights and to
receive all benefits and advantages derived therefrom; and     (h)   the right
to accept delivery of the Policy and to hold the Policy thereafter, as agent for
the Participant.

Corn Products may exercise any or all of the assigned Policy Rights as it elects
in its discretion, and it may exercise any or all of such rights without notice
to the Participant or his or her beneficiary or any other person, and without
the signed written consent of the Participant or any other person, and without
affecting or releasing any assigned Policy Rights; except that Corn Products’s
powers to exercise the assigned Policy Rights are subject to the following
limitations: (1) prior to a default by the Participant as defined in the Plan
(“Default”), Corn Products will not surrender or partially surrender the Policy,
borrow under the Policy, or withdraw cash from the Policy, unless such
surrender, borrowing, or withdrawal is for the sole purpose of paying a premium
on the Policy which is due after the occurrence of a Reimbursement Trigger (as
defined in the Plan); and (2) before the occurrence of a Reimbursement Trigger
Corn Products will direct the Insurer to apply dividends on the Policy to
purchase paid-up additional insurance. The foregoing will not in any way limit
the rights of Corn Products to: (A) surrender the Policy after Default,
(B) exchange the Policy at any time as provided in paragraph (e) above, or
(C) direct the Insurer after the occurrence of a Reimbursement Trigger to pay
premiums on the Policy with dividends, through the surrender of Policy values,
or through a combination of dividends and surrendered values. If Corn Products
receives amounts under this Collateral Assignment which are in excess of the
amounts necessary to satisfy the Liabilities, Corn Products will pay such
amounts to the person(s) entitled to receive them under the terms of the Policy.

        2. The Rights the Participant Retains. The Participant retains full
ownership of the Policy subject to Section 1 above and retains the following
specific Policy Rights: the right to make a gift of his or her interest in the
Policy in accordance with Section 4.8 of the Plan; the right to designate and
change from time to time the beneficiary of his or her share of the Death
Benefit, and the right to elect that such Death Benefit be paid according to any
optional mode of settlement permitted by the Policy or the Insurer. The
Participant’s retention of these rights will not impair any Policy Rights the
Participant has assigned to Corn Products. Any designation or change of
beneficiary or election of a mode of settlement will be subject to this
Collateral Assignment and to the rights of Corn Products hereunder.

 



--------------------------------------------------------------------------------



 



3.   The Insurer. The Participant and Corn Products agree as follows:



  (a)   The Insurer shall not be responsible for the sufficiency or validity of
this Collateral Assignment and is not a party to the Agreement;     (b)   The
Insurer is authorized to, and will be protected in, accepting the sole signature
or request of Corn Products as to rights granted Corn Products by this
Collateral Assignment and the sole signature or request of the Participant as to
the rights the Participant retains;     (c)   The Insurer has no duty to
determine the existence of any Default, the amount of any Liability, the purpose
of any Policy loan or surrender of the Policy, or otherwise question the right
of Corn Products to exercise any of the rights granted by this Collateral
Assignment;     (d)   The Insurer is authorized to recognize Corn Products’
claims to rights granted by this Collateral Assignment without investigating the
reason for any action taken by Corn Products, or the application to be made by
Corn Products of any amounts to be paid to Corn Products;     (e)   The sole
signature of Corn Products shall be sufficient for the exercise of any Policy
Rights assigned by this Collateral Assignment, and the sole receipt of Corn
Products for any sums received shall be a full discharge and release therefor to
the Insurer, and     (f)   Unless otherwise requested by Corn Products, checks
for all or any part of the sums payable under the Policy and assigned by this
Collateral Assignment shall be drawn to the exclusive order of Corn Products if,
when, and in such amounts as may be requested by Corn Products.     (g)   In
paying the Participant’s share of the Death Benefit to the Participant’s
beneficiary and the remainder of the Death Benefit to Corn Products, the Insurer
shall be entitled to rely solely upon an affidavit of a properly authorized
officer of Corn Products as to the amount payable to the Participant’s
beneficiary and the amount payable to Corn Products. The Insurer’s payment of
the Death Benefit made in reliance on, and in accordance with, such affidavit
shall fully discharge the Insurer for the Death Benefit.     (h)   The Insurer
shall not be bound or obligated in any way by any terms, provisions or
conditions of the Participation Agreement, the Plan or any other agreement
between the Participant and Corn Products, its successors or assigns. Any
payment made or action taken by the Insurer in accordance with the provisions
of, amendments (including this document) to, and endorsements on the Policy will
constitute a full and complete discharge of the Insurer for said payment or
action taken.

        4. Transfer of Policy and Other Actions. Pursuant to the terms of the
Plan, within sixty (60) days following the occurrence of a Reimbursement
Trigger, if the Participant fails to reimburse Corn Products as provided in the
Plan, and fails to immediately transfer ownership of the Policy to Corn Products
by signing such forms as Corn Products deems necessary, Corn Products shall
immediately be the owner of the Policy and may take any action with respect to
the Policy including changing the insured. Notwithstanding any other provision
herein or otherwise, the Insurer shall be fully protected in taking any action
directed by Corn Products with respect to the designation of the insured under
the Policy and shall have no liability or obligation to the Participant with
respct to such action.

        5. References, Construction and Definitions. In the event of any
conflict between the provisions of this Collateral Assignment and provisions of
the Participation Agreement with respect to the Policy or rights of collateral
security therein, the provisions of this Collateral Assignment shall prevail.

The Participant has executed this Collateral Assignment effective as of the 31st
day of January, 2000.

     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Witness
  Signature of Participant

        Received and filed by the Insurer at Milwaukee, Wisconsin, assuming no
responsibility, however, as to its validity, and also reserving the right to
require proof satisfactory to the Insurer of any party’s interest and the extent
thereof before making any settlement under the Policy.

                  NORTHWESTERN MUTUAL LIFE INSURANCE
                                   COMPANY
 
           
Date:
      By:  

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

 
           

  Print Name:    

--------------------------------------------------------------------------------

 
           

  Print Title:    

--------------------------------------------------------------------------------

 